By the court:
Siideli,, J.
We think the district judge did not err in telling the jury, that the defendant’s answer admitted the rendition of the services alleged in the petition, but not their value.
The only remaining question in the case is, whether the amount paid by the defendant is a sufficient compensation for the services rendered to him by the plaintiff. The sum awarded by the jury seems to us low; but we are not prepared to say, that the verdict is so manifestly erroneous, as to authorize a reversal.
Judgment affirmed, with costs.